Title: From John Adams to François Adriaan Van der Kemp, 26 January 1802
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Jan. 26. 1802

I have recd your favors of the third, and am much obliged to you and to Mr. Mappa for your Observations on the generation of shell fish &c
My Privilege of franking extends to all Letters and Packetts. I return your letter to Chandler Livingston with this, and will return that to Mr. Boon, in a short time.
I can afford you no ideas on the Subject of the mammoth because I have none. The Spirit of political Party has seized upon the Bones of this huge animal, because the head of a Party has written some thing about them, and has made them a Subject of more conversation and Investigation then they merit. The Species may yet exist in America and in other quarters of the globe. They may be carnivorous, or they may Subsist on the Branches or the trunks of Trees: but as I See no means of determining these questions, I feel little interest in them, and am willing to wait for the decision of them, till a living Individual of the kind shall be found. Mr Peales Skeleton may determine whether he is graininiverous or carnivorous or both, but our knowledge of the globe and even of this Continent is not Sufficiently advanced to determine that the Species is extinct. We know so little of final causes as well as of physical causes of the phenomena of nature, that no certain conclusion can be drawn from the Wisdom of the Creator against the extinction of a species. There may have been reasons for their existence at one time, which may not remain at another.
You ask me, if "I will be more circumspect in my Correspondence, than I was when Adams and when Washington was at the helm." I answer yes, I will be more circumspect than ever I was in my Life. My Friend Mr. Ralph Izzard, once answered a gentleman who said something to him about Patience, "Sir I believe I have by me a large stock of Patience, for I assure you I have never used any." I should have answered my Patience is almost exhausted, for I have had occasion to use an immense quantity of it. Patience and Circumspection are different qualities. I must Say with Izzard, I have used very little, and as I must have a large fund of Circumspection in Store I am determined for the rest of my Life to use it freely, on all occasions.
I read the Newspapers and apply what I learn’d from Juvenal half a Century ago, an excellent Precept of Circumspection. Digito compesce labellum which is well translated by our vulgar monosyllable Mum!!!
Notwithstanding I have my Observations, Reflections and feelings.
J. Adams